UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8085


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID JOSE ROBINSON, a/k/a Crockett,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:05-cr-00065-JPB-JES-1; 3:07-cv-00046-
JPB-JES)


Submitted:    January 13, 2009               Decided:   January 20, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


David Jose Robinson, Appellant Pro Se. Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David    Jose    Robinson   seeks     to     appeal        the     district

court’s orders accepting the recommendation of the magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2000) motion

and   denying    reconsideration.          The    orders       are    not      appealable

unless    a   circuit    justice     or   judge    issues       a     certificate        of

appealability.        28 U.S.C. § 2253(c)(1) (2000).                 A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2000).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by   the   district    court         is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Robinson has

not   made     the    requisite     showing.        Accordingly,            we    deny   a

certificate      of    appealability      and     dismiss       the      appeal.         We

dispense      with    oral     argument   because        the    facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED

                                          2